UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6482


JAMES D. PRIDGEN,

                     Petitioner - Appellant,

              v.

J. ANDREWS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-hc-02300-BO)


Submitted: May 28, 2021                                           Decided: June 24, 2021


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James D. Pridgen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James D. Pridgen, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 petition in which he challenged the execution of his sentence. We

have reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s order. Pridgen v. Andrews, No. 5:15-hc-02300-BO (E.D.N.C. Mar. 15, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2